DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/20 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/30/20 have been fully considered.
Applicant's arguments, starting page 8, with respect to the 35 U.S.C. 103 rejection of claims 1-20 have been fully considered and in light of amendment are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bai (US 20150351110 A1).
The examiner notes that as necessitated by the current amendment, new 35 U.S.C. 112(b) rejections have been made for claims 4-5 and 14-20 and new 35 U.S.C. 112(d) rejections have been made for claims 4-5 and 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 recites the limitation “the traffic profile with respect to uplink traffic and downlink traffic”.  There is insufficient antecedent basis for this limitation in the claim. The parent claim as amended no longer recites a profile with respect to “uplink traffic and downlink traffic”. Rather, the parent claim recites “with respect to either of uplink traffic and downlink traffic”, which is being interpreted under the common meaning of the term as one of the two but not both. Furthermore, the claim also recites that the traffic profile may include information of “uplink traffic followed by downlink traffic”, however this contradicts the parent claim because the traffic profile may only be in respect to one of uplink traffic and downlink traffic. Claim 14 is rejected for similar reasons. Claims 5 and 15-20 depend on claims 4 and 14 and are rejected based on their dependence to claims 4 and 14. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4-5 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 recites “wherein the traffic profile with respect to uplink traffic and downlink traffic related to the UE comprises information of some or all of: single packet transactions; uplink traffic followed by downlink traffic; a typical packet size; and one or more SPS settings.” However, the parent claim already states that the traffic profile contains information on a typical packet size. The term “some” may be interpreted by a person of ordinary skill in the art within the context of the instant claim of the instant application as including one. Thus, claim 4 does not further limit the subject matter of the claim upon which it depends. Claim 5 depends on claim 4 and is rejected for similar reasons.
Claim 18 recites “wherein the traffic profile comprises information on single packet transactions, a typical packet size, or a combination thereof.” However, the parent claim already states that the traffic profile contains information on a typical packet size. Thus, claim 18 does not further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The examiner notes that claim 14 contains similar language to claim 4, but because it is not a dependent claim a 35 U.S.C. 112(d) rejection does not apply. However, the language in claim 14 similar to claim 4 contains no patentable weight. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8, 12-14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 20140092799 A1) in view of Dinan (US 20180049073 A1) and further in view of Bai (US 20150351110 A1).
Regarding claim 1, Jain discloses:
“A method, comprising: generating, by a processor of a user equipment (UE),” ([para 0023]: “The UE transceiver component 202 may operate to send and receive messages on behalf of other components or a processor of the UE 102.”)
“a signal containing UE-specific information that is specific to the UE;” ([para 0028]: “The assistance information component 208 determines assistance information to be sent to a communication system 100.”)
“transmitting, by the processor, the signal to a network node of a wireless network;” ([para 0045: “The UE 102 sends 404 UE assistance information to the eNodeB 106 including a power preference indicator (PPI) to indicate a power preference of the UE 102.”)
([para 0065]: “The eNodeB 106 reconfigures 604 a connection with the UE 102 for long DRX.” Wherein the configuration is for communication between a UE and a base station and is hence an access stratum configuration.)
“applying, by the processor, the AS configuration which reduces power consumption of the UE...” ([para 0066]: “According to one embodiment, by placing the UE 102 in a long DRX cycle in response to receiving the assistance information, battery usage in the UE 102 and load on the eNodeB 106 may be reduced.”)
Jain does not explicitly disclose “wherein the UE-specific information indicates a preference of the UE with respect to at least a semi-persistent scheduling (SPS) uplink (UL) grant size”.
However, Dinan discloses the missing feature “wherein the UE-specific information indicates a preference of the UE with respect to at least a semi-persistent scheduling (SPS) uplink (UL) grant size”. ([para 0307]: “Information about UE specific V2X subframes for downlink and uplink V2X service may be transmitted via a UE to the base station. UE specific information, e.g., may include SPS configurations and/or UE's priority preferences. A UE may transmit this information to an eNBvia an V2XinterestIndication message.” ; [para 0186]: “Example of SPS configuration parameters maybe periodicity, HARQ parameter(s), MCS, grant size, and/or any other SPS configuration parameter presented in RRC SPS configuration.” ; [para 0190]: “When RRC SPS configuration parameters and/or one or more DCI fields indicate traffic/resource profile, the UE may transmit uplink data including the corresponding traffic type in the corresponding SPS grant.” Wherein Dinan does not explicitly describe the grant size as a UL grant size, but describes the grant associated with the grant size as being used for UL transmissions, and thus corresponds to a UL grant size.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Jain and Dinan, to modify the assistance information as disclosed in Jain, to include a preferred SPS grant size as disclosed by Dinan. The motivation for indicating a preferred SPS grant size is that it allows the network to take that preference into account, thereby Jain with Dinan to obtain the invention as specified in the instant claim.
Jain in view of Dinan does not explicitly disclose “wherein the UE-specific information comprises at least a traffic profile with respect to either of uplink and downlink traffic with a typical packet size related to the UE.”
However, Bai discloses the missing feature “wherein the UE-specific information comprises at least a traffic profile with respect to either of uplink and downlink traffic with a typical packet size related to the UE.” ([para 0051]: “According to one embodiment of the present disclosure, the discovery signal may include information for indicating at least one of requirement of the electronic apparatus for UE side for delay of uplink transmission data, typical packet size, and typical packet interval.” ; [para 0053]: “As such, the aggregation transmission is performed on the uplink transmission data suitable for aggregation transmission, so as to implement at least one of saving network resources, reducing signaling overhead, and reducing power loss.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Jain, Dinan, and Bai, to modify the assistance information as disclosed in Jain, to include traffic profile including typical packet size as disclosed by Bai. The motivation for indicating a traffic profile including typical packet size is that it allows the network to take the traffic characteristics into account, thereby allowing the network to allocate resources in a more efficient manner, thereby enhancing network efficiency, hence reducing power consumption and improving service quality. Therefore, it would have been obvious to combine Jain with Dinan and Bai to obtain the invention as specified in the instant claim.
Regarding claim 3, Jain in view of Dinan and Bai discloses all the limitations of the parent claim.
Jain further discloses “wherein the UE-specific information further comprises at least one or more parameters of a discontinuous reception (DRX) configuration in a connected mode as determined by the processor.” ([para 0029]: “For example, the assistance information component 208 may send a low power preference indication to an eNodeB 106 in response to the power mode component 206 determining that a lower power mode is preferred. The assistance information component 208 may include a timer length in the assistance information…This timer length may be used by the network (such as eNodeB 106) to derive a DRX timer in an idle mode or a connected mode or the timer length may indicate a value for the DRX timer itself.”)
Regarding claim 4, Jain in view of Dinan and Bai discloses all the limitations of the parent claim.
Jain in view of Dinan does not explicitly disclose “wherein the traffic profile with respect to uplink traffic and downlink traffic related to the UE comprises information of some or all of: single packet transactions; uplink traffic; uplink traffic followed by downlink traffic; a typical packet size; and one or more SPS settings.”
However, Bai discloses the missing feature “wherein the traffic profile with respect to uplink traffic and downlink traffic related to the UE comprises information of some or all of: single packet transactions; uplink traffic; uplink traffic followed by downlink traffic; a typical packet size; and one or more SPS settings.” ([para 0051]: “According to one embodiment of the present disclosure, the discovery signal may include information for indicating at least one of requirement of the electronic apparatus for UE side for delay of uplink transmission data, typical packet size, and typical packet interval.” ; [para 0053]: “As such, the aggregation transmission is performed on the uplink transmission data suitable for aggregation transmission, so as to implement at least one of saving network resources, reducing signaling overhead, and reducing power loss.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Jain, Dinan, and Bai, to modify the assistance information as disclosed in Jain, to include traffic profile including typical packet size as disclosed by Bai. The motivation for indicating a traffic profile including typical packet size is that it allows the network to take the traffic characteristics into account, thereby allowing the network to allocate resources in a more efficient manner, thereby enhancing network efficiency, hence reducing power consumption and improving service quality. Therefore, it would have been obvious to combine Jain with Dinan and Bai to obtain the invention as specified in the instant claim.
Regarding claim 5, Jain in view of Dinan and Bai discloses all the limitations of the parent claim.
Jain in view of Dinan does not explicitly disclose “wherein the traffic profile comprises information on single packet transactions, a typical packet size, or a combination thereof.”
Bai discloses the missing feature “wherein the traffic profile comprises information on single packet transactions, a typical packet size, or a combination thereof.” ([para 0051]: “According to one embodiment of the present disclosure, the discovery signal may include information for indicating at least one of requirement of the electronic apparatus for UE side for delay of uplink transmission data, typical packet size, and typical packet interval.” ; [para 0053]: “As such, the aggregation transmission is performed on the uplink transmission data suitable for aggregation transmission, so as to implement at least one of saving network resources, reducing signaling overhead, and reducing power loss.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Jain, Dinan, and Bai, to modify the assistance information as disclosed in Jain, to include traffic profile including typical packet size as disclosed by Bai. The motivation for indicating a traffic profile including typical packet size is that it allows the network to take the traffic characteristics into account, thereby allowing the network to allocate resources in a more efficient manner, thereby enhancing network efficiency, hence reducing power consumption and improving service quality. Therefore, it would have been obvious to combine Jain with Dinan and Bai to obtain the invention as specified in the instant claim.
Regarding claim 8, Jain in view of Dinan and Bai discloses all the limitations of the parent claim.
Jain further discloses “wherein the generating of the signal containing the UE-specific information further comprises determining the UE-specific information based on a traffic type and a traffic pattern with respect to uplink and downlink traffic related to the UE.” ([para 0026]: “The power mode component 206 may also determine a preferred current power mode. For example, the power mode component 206 may receive information regarding tasks or resource usage on the UE 102 and determine a preferred current power mode.” Wherein tasks in Jain corresponds to traffic type in the instant claim and resource usage in Jain corresponds to traffic pattern in the instant claim.)
Regarding claim 12, Jain in view of Dinan and Bai discloses all the limitations of the parent claim.
Jain further discloses “receiving, by the processor, a request for the UE-specific information from the network node, wherein the transmitting of the signal comprises transmitting the signal responsive to ([para 0044]: “The connection may be reconfigured 402 to allow the UE 102 to provide power preference indications to the eNodeB 106. For example, the connection configuration component 304 of the eNodeB 106 may send an RRC Connection Reconfiguration message to configure the UE 102 to send power preference indications.”)
Regarding claim 13, Jain in view of Dinan and Bai discloses all the limitations of the parent claim.
Jain further discloses “receiving, by the processor, an input of the UE-specific information from a subscription associated with one or more applications of the UE, an AT command through one or more external peripherals, an application server, a system provider, or a service provider.” ([para 0028]: “In one embodiment, the assistance information component 208 receives preferences from other components of the UE 102 and forwards these preferences to an eNodeB 106 or other portion of a communication system 100.”)
Regarding claim 14, Jain discloses:
“A method, comprising: transmitting, by a processor of a network node of a wireless network,” ([para 0031]: “The eNodeB transceiver component 302 may operate to send and receive messages based on instruction or information from other components or a processor of the eNodeB 106.”)
“a request to a user equipment (UE) to request for UE-specific information that is specific to the UE;” ([para 0044]: “The connection may be reconfigured 402 to allow the UE 102 to provide power preference indications to the eNodeB 106. For example, the connection configuration component 304 of the eNodeB 106 may send an RRC Connection Reconfiguration message to configure the UE 102 to send power preference indications.”)
“receiving, by the processor, a report from the UE comprising the UE-specific information;” ([para 0045: “The UE 102 sends 404 UE assistance information to the eNodeB 106 including a power preference indicator (PPI) to indicate a power preference of the UE 102.”)
“generating, by the processor, a response comprising an access stratum (AS) configuration based on the UE-specific information; and” ([para 0034]: “The assistance information component 306 may cause the connection configuration component 304 to modify, release, and/or reestablish a connection with a UE 102 based on the assistance information received from the UE 102.” Wherein the configuration is for communication between a UE and a base station and is hence an access stratum configuration.)
“transmitting, by the processor, the response to the UE...” ([para 0065]: “The eNodeB 106 reconfigures 604 a connection with the UE 102 for long DRX.”)
Jain does not explicitly disclose “wherein the UE-specific information indicates a preference of the UE with respect to at least a semi-persistent scheduling (SPS) uplink (UL) grant size”.
However, Dinan discloses the missing feature “wherein the UE-specific information indicates a preference of the UE with respect to at least a semi-persistent scheduling (SPS) uplink (UL) grant size”. ([para 0307]: “Information about UE specific V2X subframes for downlink and uplink V2X service may be transmitted via a UE to the base station. UE specific information, e.g., may include SPS configurations and/or UE's priority preferences. A UE may transmit this information to an eNBvia an V2XinterestIndication message.” ; [para 0186]: “Example of SPS configuration parameters maybe periodicity, HARQ parameter(s), MCS, grant size, and/or any other SPS configuration parameter presented in RRC SPS configuration.” ; [para 0190]: “When RRC SPS configuration parameters and/or one or more DCI fields indicate traffic/resource profile, the UE may transmit uplink data including the corresponding traffic type in the corresponding SPS grant.” Wherein Dinan does not explicitly describe the grant size as a UL grant size, but describes the grant associated with the grant size as being used for UL transmissions, and thus corresponds to a UL grant size.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Jain and Dinan, to modify the assistance information as disclosed in Jain, to include a preferred SPS grant size as disclosed by Dinan. The motivation for indicating a preferred SPS grant size is that it allows the network to take that preference into account, thereby allowing the quality of service requirements to be met in the most optimum manner, thereby enhancing network efficiency, and hence improving service quality. Therefore, it would have been obvious to combine Jain with Dinan to obtain the invention as specified in the instant claim.
Jain in view of Dinan does not explicitly disclose “wherein the UE-specific information comprises at least a traffic profile with respect to either of uplink traffic and downlink traffic with a typical packet size 
However, Bai discloses the missing feature “wherein the UE-specific information comprises at least a traffic profile with respect to either of uplink traffic and downlink traffic with a typical packet size related to the UE, wherein the traffic profile with respect to uplink traffic and downlink traffic related to the UE comprises information of some or all of: single packet transactions; uplink traffic followed by downlink traffic; a typical packet size; and one or more SPS settings.” ([para 0051]: “According to one embodiment of the present disclosure, the discovery signal may include information for indicating at least one of requirement of the electronic apparatus for UE side for delay of uplink transmission data, typical packet size, and typical packet interval.” ; [para 0053]: “As such, the aggregation transmission is performed on the uplink transmission data suitable for aggregation transmission, so as to implement at least one of saving network resources, reducing signaling overhead, and reducing power loss.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Jain, Dinan, and Bai, to modify the assistance information as disclosed in Jain, to include traffic profile including typical packet size as disclosed by Bai. The motivation for indicating a traffic profile including typical packet size is that it allows the network to take the traffic characteristics into account, thereby allowing the network to allocate resources in a more efficient manner, thereby enhancing network efficiency, hence reducing power consumption and improving service quality. Therefore, it would have been obvious to combine Jain with Dinan and Bai to obtain the invention as specified in the instant claim.
Regarding claim 16, Jain in view of Dinan and Bai discloses all the limitations of the parent claim.
Jain further discloses “wherein the UE-specific information further comprises at least one or more parameters of a discontinuous reception (DRX) configuration in a connected mode.” ([para 0029]: “For example, the assistance information component 208 may send a low power preference indication to an eNodeB 106 in response to the power mode component 206 determining that a lower power mode is preferred. The assistance information component 208 may include a timer length in the assistance information…This timer length may be used by the network (such as eNodeB 106) to derive a DRX timer in an idle mode or a connected mode or the timer length may indicate a value for the DRX timer itself.”)
Regarding claim 18, Jain in view of Dinan and Bai discloses all the limitations of the parent claim.
Jain in view of Dinan does not explicitly disclose “wherein the traffic profile comprises information on single packet transactions, a typical packet size, or a combination thereof.”
However, Bai discloses the missing feature “wherein the traffic profile comprises information on single packet transactions, a typical packet size, or a combination thereof.” ([para 0051]: “According to one embodiment of the present disclosure, the discovery signal may include information for indicating at least one of requirement of the electronic apparatus for UE side for delay of uplink transmission data, typical packet size, and typical packet interval.” ; [para 0053]: “As such, the aggregation transmission is performed on the uplink transmission data suitable for aggregation transmission, so as to implement at least one of saving network resources, reducing signaling overhead, and reducing power loss.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Jain, Dinan, and Bai, to modify the assistance information as disclosed in Jain, to include traffic profile including typical packet size as disclosed by Bai. The motivation for indicating a traffic profile including typical packet size is that it allows the network to take the traffic characteristics into account, thereby allowing the network to allocate resources in a more efficient manner, thereby enhancing network efficiency, hence reducing power consumption and improving service quality. Therefore, it would have been obvious to combine Jain with Dinan and Bai to obtain the invention as specified in the instant claim.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 20140092799 A1) in view of Dinan (US 20180049073 A1), Bai (US 20150351110 A1), and further in view of Manepalli .
Regarding claim 2, Jain in view of Dinan and Bai discloses all the limitations of the parent claim.
Jain further discloses “wherein the UE-specific information further comprises at least a value of a … timer as determined by the processor.” ([para 0051]: “However, the UE 102 may also send 502 assistance information that includes a timer length to indicate how long the UE 102 prefers to be in the low power state.”)
Jain also discloses the eNB utilizing an inactivity timer for the UE (para 0039]: “The inactivity component 312 tracks activity of a UE 102. In one embodiment, the inactivity component 312 starts an inactivity timer for the UE 102 each time communication with the UE 102 stops.”)
Jain in view of Dinan and Bai does not explicitly disclose the UE indicating an RRC inactivity timer to a network node.
However, Manepalli discloses the missing feature of a UE indicating an RRC inactivity timer to a network node ([para 0091]: “One or more link characteristics (e.g., appropriate characteristics of a radio resource control ( RRC) connection to be used to communicate the upcoming data traffic), such as scheduling request (SR) or channel state information frequency/periodicity, idle mode discontinuous reception (I-DRX) or connected mode DRX (C-DRX) configuration preferences, RRC inactivity timer preferences, etc., may also or alternatively be indicated.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Jain, Dinan, Bai, and Manepalli, to modify the assistance information as disclosed in Jain, to include a preferred RRC inactivity timer as disclosed by Manepalli. The motivation for indicating a preferred RRC inactivity timer is that it allows the network to take that preference into account, thereby allowing RRC releases to occur in a more efficient manner based on the traffic that will be transmitted by the UE, thereby enhancing network efficiency, and hence improving service quality. Therefore, it would have been obvious to combine Jain with Dinan, Bai, and Manepalli to obtain the invention as specified in the instant claim.
Regarding claim 15, Jain in view of Dinan and Bai discloses all the limitations of the parent claim.
Jain further discloses “wherein the UE-specific information further comprises at least a value of … timer.” ([para 0051]: “However, the UE 102 may also send 502 assistance information that includes a timer length to indicate how long the UE 102 prefers to be in the low power state.”)
Jain also discloses the eNB utilizing an inactivity timer for the UE (para 0039]: “The inactivity component 312 tracks activity of a UE 102. In one embodiment, the inactivity component 312 starts an inactivity timer for the UE 102 each time communication with the UE 102 stops.”)
Jain in view of Dinan and Bai does not explicitly disclose the UE indicating an RRC inactivity timer to a network node.
However, Manepalli discloses the missing feature of a UE indicating an RRC inactivity timer to a network node ([para 0091]: “One or more link characteristics (e.g., appropriate characteristics of a radio resource control ( RRC) connection to be used to communicate the upcoming data traffic), such as scheduling request (SR) or channel state information frequency/periodicity, idle mode discontinuous reception (I-DRX) or connected mode DRX (C-DRX) configuration preferences, RRC inactivity timer preferences, etc., may also or alternatively be indicated.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Jain, Dinan, Bai, and Manepalli, to modify the assistance information as disclosed in Jain, to include a preferred RRC inactivity timer as disclosed by Manepalli. The motivation for indicating a preferred RRC inactivity timer is that it allows the network to take that preference into account, thereby allowing RRC releases to occur in a more efficient manner based on the traffic that will be transmitted by the UE, thereby enhancing network efficiency, and hence improving service quality. Therefore, it would have been obvious to combine Jain with Dinan, Bai, and Manepalli to obtain the invention as specified in the instant claim.


Claims 6-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 20140092799 A1) in view of Dinan (US 20180049073 A1), Bai (US 20150351110 A1), and further in view of Guo (US 20120320791 A1).
Regarding claim 6, Jain in view of Dinan and Bai discloses all the limitations of the parent claim.
Jain in view of Dinan does not explicitly disclose “wherein the UE-specific information further comprises at least a power consumption profile with respect to power consumption of the UE.”
However, Guo discloses the missing feature “wherein the UE-specific information further comprises at least a power consumption profile with respect to power consumption of the UE.” ([para 0053]: “Furthermore, the content of the specific UE -assistance information could vary, such as the remaining power of the UE, the UE preference about the power saving configuration, or the duration of the UE stayed in RRC_Idle last time.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Jain, Dinan, Bai, and Guo, to modify the assistance information as disclosed in Jain, to include remaining power as disclosed by Guo. The motivation for indicating remaining battery life is that it allows the network to schedule traffic with the UE such that it uses less power, thus extending battery life, and hence improving system performance. Therefore, it would have been obvious to combine Jain with Dinan, Bai, and Guo to obtain the invention as specified in the instant claim.
Regarding claim 7, Jain in view of Dinan, Bai, and Guo discloses all the limitations of the parent claim.
Jain in view of Dinan and Bai does not explicitly disclose “wherein the power consumption profile comprises information on whether the UE is battery powered and a remaining battery life of the UE in an event that the UE is battery powered.”
However, Guo discloses the missing feature “wherein the power consumption profile comprises information on whether the UE is battery powered and a remaining battery life of the UE in an event that the UE is battery powered.” ([para 0053]: “Furthermore, the content of the specific UE -assistance information could vary, such as the remaining power of the UE, the UE preference about the power saving configuration, or the duration of the UE stayed in RRC_Idle last time.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Jain, Dinan, Bai, and Guo, to modify the assistance information as disclosed in Jain, to include remaining power as disclosed by Guo. The motivation for indicating remaining battery life is that it allows the network to schedule traffic with the UE such that it uses less Jain with Dinan, Bai, and Guo to obtain the invention as specified in the instant claim.
Regarding claim 17, Jain in view of Dinan and Bai discloses all the limitations of the parent claim.
Jain in view of Dinan does not explicitly disclose “wherein the UE-specific information further comprises a power consumption profile with respect to power consumption of the UE.”
However, Guo discloses the missing feature “wherein the UE-specific information further comprises a power consumption profile with respect to power consumption of the UE.” ([para 0053]: “Furthermore, the content of the specific UE -assistance information could vary, such as the remaining power of the UE, the UE preference about the power saving configuration, or the duration of the UE stayed in RRC_Idle last time.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Jain, Dinan, Bai, and Guo, to modify the assistance information as disclosed in Jain, to include remaining power as disclosed by Guo. The motivation for indicating remaining battery life is that it allows the network to schedule traffic with the UE such that it uses less power, thus extending battery life, and hence improving system performance. Therefore, it would have been obvious to combine Jain with Dinan, Bai, and Guo to obtain the invention as specified in the instant claim.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 20140092799 A1) in view of Dinan (US 20180049073 A1), Bai (US 20150351110 A1), and further in view of Tarradell (US 20170245213 A1).
Regarding claim 9, Jain in view of Dinan and Bai discloses all the limitations of the parent claim.
Jain in view of Dinan and Bai does not explicitly disclose “wherein the applying of the AS configuration comprises utilizing the AS configuration with respect to a power-saving mode (PSM), an extended discontinuous reception (eDRX) configuration, or both, pertaining to a transition from a connected mode to an idle mode, a discontinuous reception (DRX) in the connected mode, or both.”
Tarradell discloses the missing feature “wherein the applying of the AS configuration comprises utilizing the AS configuration with respect to a power-saving mode (PSM), an extended discontinuous reception (eDRX) configuration, or both, pertaining to either or both of a transition from a connected mode to an idle mode and DRX in the connected mode.” ([para 0013]: “The new RRC power saving mode is referred to herein as a Radio Resource Control Deep Idle (RRC Deep Idle) mode or an RRC Deep Idle state and can also be understood to be a sub-state within an RRC_Idle state or power saving mode that a UE could apply when in an RRC_Idle state.” ; [para 0019]: “The RRC Connection Release message or an equivalent message can include releasing the Cause Indicator to have the UE transition to the new RRC power saving mode (e.g., RRC Deep Idle state or RRC Deep Idle mode sub-state within RRC Idle). Additionally, the RRC Connection Release message or an equivalent message can include timers related to the new RRC power saving mode.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Jain, Dinan, Bai, and Tarradell, to modify the AS configuration as disclosed in Jain, to include PSM related information pertaining to a transition from connected to idle as disclosed by Tarradell. The motivation for including such information is that it allows the UE to go into a power saving mode without failing to receive packets from the network, thereby improving service efficiency. Therefore, it would have been obvious to combine Jain with Dinan, Bai, and Tarradell to obtain the invention as specified in the instant claim.
Regarding claim 10, Jain in view of Dinan and Bai discloses all the limitations of the parent claim.
Jain in view of Dinan and Bai does not explicitly disclose “wherein the applying of the AS configuration comprises staying in a connected mode for a period of time based on an AS behavior before entering into a power-saving mode (PSM) directly from the connected mode.”
However, Tarradell discloses the missing feature “wherein the applying of the AS configuration comprises staying in a connected mode for a period of time based on an AS behavior before entering into a power-saving mode (PSM) directly from the connected mode.” ([para 0026]: “In another example, the transition can include using the Connected to Deep Idle transition 112 after a certain time has elapsed, such as by expiration of a timer predefined by the network or the UE or negotiated or defined by the technical specification (e.g. a connected to power saving timer).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Jain, Dinan, Bai, and Tarradell, to modify the AS configuration as disclosed in Jain, to include PSM related information pertaining to a transition from connected to PSM as disclosed by Tarradell. The motivation for including such information is that it allows the UE to go into a power saving mode without failing to receive packets from the network, thereby improving service efficiency. Therefore, it would have been obvious to combine Jain with Dinan, Bai, and Tarradell to obtain the invention as specified in the instant claim.
Regarding claim 11, Jain in view of Dinan and Bai discloses all the limitations of the parent claim.
Jain in view of Dinan does not explicitly disclose “wherein the applying of the AS configuration comprises entering into an idle mode and staying in the idle mode for a period of time before entering into a power-saving mode (PSM).”
However, Tarradell discloses the missing feature “wherein the applying of the AS configuration comprises entering into an idle mode and staying in the idle mode for a period of time before entering into a power-saving mode (PSM).” ([para 0029]: “The UE can transition from the RRC Idle state 104 to the RRC Deep Idle state 102 by using the Idle to Deep Idle transition 108, such as by a UE decision due to the expiration of a timer (e.g., an active timer or reachable timer or idle timer).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Jain, Dinan, Bai, and Tarradell, to modify the AS configuration as disclosed in Jain, to include PSM related information pertaining to a transition from idle to PSM as disclosed by Tarradell. The motivation for including such information is that it allows the UE to go into a power saving mode without failing to receive packets from the network, thereby improving service efficiency. Therefore, it would have been obvious to combine Jain with Dinan, Bai, and Tarradell to obtain the invention as specified in the instant claim.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 20140092799 A1) in view of Dinan (US 20180049073 A1), Bai (US 20150351110 A1), and further in view of Pudney (US 20170208510 A1).
Regarding claim 19, Jain in view of Dinan and Bai discloses all the limitations of the parent claim.
Jain in view of Dinan and Bai does not explicitly disclose “storing, by the processor, the UE-specific information in a mobility management entity (MME); receiving, by the processor, a radio resource control (RRC) connection request from the UE; and retrieving, by the processor, the UE-specific information from the MME.”
However, Pudney discloses the missing feature “storing, by the processor, the UE-specific information in a mobility management entity (MME); receiving, by the processor, a radio resource control (RRC) connection request from the UE; and retrieving, by the processor, the UE-specific information from the MME.” ([para 0032]: “When the UE-EUTRA capabilities are known in the eNodeB (eNB), the communication device (UE) respectively the connection of the communication device (UE) to the core network is routed with a so called "UE Capability Info Indication" (compare 3GPP 36.413, chapter 9.1.10) to an appropriate core network element and stored there. If the communications device (UE) now went to so called Idle Mode and then again went to RRC connected state, the UE-EUTRA capabilities are downloaded from the core network, for example MME, to the eNodeB (eNB) within "Initial Context Setup" (compare 3GPP 36.413, chapter 9.1.4.1), since the UE-EUTRA capabilities are already stored within the core network and thus the "UE Capability Info Indication" (compare 3GPP 36.413, chapter 9.1.10) needs not to be repeated.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Jain, Dinan, Bai, and Pudney, for the UE information as disclosed by Jain, to be stored in an MME as disclosed by Pudney. The motivation for doing so is that in the event a connection has to be remade the process of obtaining UE information does not need to be repeated, even if the connection is performed with a different eNB, thereby increasing system efficiency, and hence improving service quality. Therefore, it would have been obvious to combine Jain with Dinan, Bai, and Pudney.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 20140092799 A1) in view of Dinan (US 20180049073 A1), Bai (US 20150351110 A1), and further in view of Sivavakeesar (US 20190021128 A1).
Regarding claim 20, Jain in view of Dinan and Bai discloses all the limitations of the parent claim.
Jain in view of Dinan does not explicitly disclose “storing, by the processor, the UE-specific information in a memory of the network node; receiving, by the processor, a radio resource control (RRC) connection request from the UE; and retrieving, by the processor, the UE-specific information from the memory of the network node.”
However, Sivavakeesar discloses the missing feature “storing, by the processor, the UE-specific information in a memory of the network node; receiving, by the processor, a radio resource control (RRC) connection request from the UE; and retrieving, by the processor, the UE-specific information from the memory of the network node.” ([para 0102]: “As generally shown in step S709, if the supplied Resume ID is already known to the new base station 5-2 (stored in its Resume ID association module 69), then the base station 5-2 retrieves the corresponding UE context from its UE context module 65.” ; [para 0104]: “Next, the base station 5-2 generates (using its RRC module 66), and sends, in step S713, an appropriately formatted signalling message instructing the IoT device 3 to skip any security command and DRB setup (normally required at RRC connection setup). In this example, the base station 5-2 also includes in this message the Resume ID associated with the RRC connection to be resumed.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Jain, Dinan, Bai, and Sivavakeesar, for the UE information as disclosed by Jain, to be stored in an MME as disclosed by Sivavakeesar. The motivation for doing so is that in the event a connection has to be remade the process of obtaining UE information does not need to be repeated, even if the connection is performed with a different eNB, thereby increasing system efficiency, and hence improving service quality. Therefore, it would have been obvious to combine Jain with Dinan, Bai, and Sivavakeesar to obtain the invention as specified in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAAD KHAWAR/Primary Examiner, Art Unit 2412